Case 4:18-cv-01622 Document 138 Filed on 02/12/21 in TXSD Page 1 of 2




                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                February 12, 2021
                                                                Nathan Ochsner, Clerk
Case 4:18-cv-01622 Document 138 Filed on 02/12/21 in TXSD Page 2 of 2
